 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAMONT SHEPARD,                                    Case No. 1:18-cv-00277-DAD-JDP
12                       Plaintiff,                      ORDER DENYING MOTIONS TO COMPEL
                                                         DISCOVERY
13            v.
                                                         ECF Nos. 22, 23, 33
14    M. BORUM, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. Before the court are plaintiff’s three motions to compel discovery.

19          On April 29, 2019, plaintiff moved to compel discovery, claiming that he had not received

20   responses to his interrogatories or requests for admissions. See ECF Nos. 22, 23. On May 16,

21   2019, defendants opposed the motions, arguing that they did respond to plaintiff’s discovery

22   requests after plaintiff filed his motions. See ECF No. 24. Plaintiff did not reply. Plaintiff’s first

23   two motions to compel discovery are moot and will be denied.

24          On July 17, 2019, plaintiff moved to compel discovery for a third time, arguing that

25   defendants failed to answer his second set of interrogatories. See ECF No. 33. On August 7,

26   2019, defendants opposed the motion, arguing that plaintiff did not have the right to serve

27   additional interrogatories. See ECF No. 37. Plaintiff did not reply.

28
                                                        1
 1             Rule 33 limits the number of interrogatories that a party may serve to twenty-five, unless

 2   otherwise agreed by the parties or ordered by the court. Fed. R. Civ. P. 33(a)(1). In this case,

 3   plaintiff served defendants with twenty-five interrogatories, see ECF No. 23 at 3-6, and

 4   defendants responded to those interrogatories, see ECF No. 24-1 at 9. The parties have not

 5   agreed to enlarge discovery, and plaintiff does not seek leave from the court to do so. Therefore,

 6   plaintiff does not have the right to serve a second set of interrogatories. See Fed. R. Civ. P.

 7   33(a)(1).

 8             Even if plaintiff were to move the court for permission to serve more discovery, such a

 9   motion would not be supported by Rule 37 because defendants answered the first set of

10   interrogatories. See Fed. R. Civ. P. 37(a) (providing grounds for a motion to compel discovery

11   responses when a party fails to answer an interrogatory submitted under Rule 33 or gives an

12   evasive or incomplete disclosure); ECF No. 37-1 at 14-25 (listing defendants’ responses to

13   plaintiff’s first set of interrogatories). Thus, plaintiff’s third motion to compel is also without

14   merit.

15             Accordingly, all three of plaintiff’s motions to compel discovery, ECF Nos. 22, 23, 33, are

16   denied.

17
     IT IS SO ORDERED.
18

19
     Dated:       October 17, 2019
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23   No. 204
24

25

26
27

28
                                                         2
